Citation Nr: 0027454	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-04 017	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board erred by failing to establish 
entitlement to service connection for a lumbar condition, on 
the basis of clear and unmistakable error as provided in 38 
U.S.C. Section 7111 in a decision dated December 6, 1988.

2.  Whether the Board erred by failing to establish 
entitlement to an increased evaluation, in excess of 10 
percent, for residuals of gunshot wound to the head, on the 
basis of clear and unmistakable error as provided in 38 
U.S.C. Section 7111 in a decision dated December 6, 1988.

3.  Whether the Board erred by failing to establish 
entitlement to an increased evaluation, in excess of 10 
percent, for arthritis and joint disease of the lumbar spine, 
on the basis of clear and unmistakable error as provided in 
38 U.S.C. Section 7111 in a decision dated December 6, 1988.


REPRESENTATION

Moving Party Represented by: Disabled American Veterans 



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran in this case served on active duty from August 
1966 to July 1969 and from October 1969 to April 1972.

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's December 
6, 1988 decision on the grounds of clear and unmistakable 
error (CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 
20.1400 (1999), 20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. 
Prec. 01-98).  The new statutory and regulatory provisions 
permit a claimant to demand review by the Board to determine 
whether CUE exists in an appellate decision previously issued 
by the Board, with a right of review of such determinations 
by the United States Court of Appeals for Veterans Claims 
(Court).

The Board notes that the veteran's representative has styled 
this claim to involve the question of whether the Board erred 
by failing to establish entitlement to an increased 
evaluation, in excess of 10 percent, for residuals of gunshot 
wound to the head.  A review of the Board decision of 
December 6, 1988 shows that no such issue was on appeal in 
that decision.  Therefore the Board will only consider the 
remaining two issues on the basis of CUE.


FINDINGS OF FACT

1.  In a decision dated December 6, 1988, the Board denied 
entitlement to service connection for a lumbar condition, and 
entitlement to an increased evaluation, in excess of 10 
percent, for arthritis and joint disease of the lumbar spine.


2.  The facts as they were known at the time of the Board 
decision of December 6, 1988 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of December 6, 1988 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The Board's December 1988 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400- 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in December 1988 erred by failing to establish 
entitlement to service connection for a lumbar condition, and 
entitlement to an increased evaluation, in excess of 10 
percent, for arthritis and joint disease of the lumbar spine.

The veteran's representative, in a statement dated July 10, 
1998, specifically argued that the December 6, 1988 Board 
decision was flawed in that the Board opined on page five, 
paragraph four, that the veteran's disc disorder had its 
onset as a result of a post service injury in January 1985, 
and that it was in no way related to his service connected 
lumbar disability.  The representative went on to note that 
the Board quoted in the conclusions of law 38 C.F.R. § 3.310, 
however, no real application or discussion of this regulation 
was accomplished in the decision body.

A review of the evidence of record at the time of the Board's 
December 1988 decision shows that the veteran was granted 
service connection for low back pain with myositis and 
arthritis via a rating decision of July 1972.  Service 
medical records were negative for any disc disease.  The 
report of a private hospitalization in March and April 1985 
shows the veteran giving a history of being well until early 
January 1985 when at work on an offshore oil rig he tried to 
handle a 55 gallon drum, weighing 380 pounds.  Since that 
time he had terrific low back pain that radiated into both 
lower extremities.  He reported that he had prior minor back 
aches but nothing significant.  He subsequently underwent 
bilateral partial hemilaminectomy of the herniated 
intervertebral disc at the level of the 5th and 6th lumbar 
vertebrae.  The diagnosis at discharge was status post 
laminectomy and discectomy of the 5th and 6th lumbar vertebrae 
and fusion of the lumbosacral junction.  

The report of a VA examination, conducted in December 1986, 
shows a finding of chronic lumbosacral strain, old, with 
narrowing of all vertebral spaces between T12 and S1, and 
osteoarthritis.  A range of motion of the following was 
recorded:  forward flexion of 45 degrees, backward extension 
of 15 degrees, lateral flexion of 20 degrees, and rotation of 
20 degrees.  

The Board found that a disc disorder was not clinically 
manifested until 1985, many years after the veteran's 
separation from active service.  The Board concluded that the 
1985 on the job injury and subsequent disc surgery was not 
related to the veteran's service or his service connected 
back disability.  The Board also concluded that the evidence 
showed that the veteran's loss of range of motion was 
attributable to the 1985 injury and disc surgery, and that an 
increased evaluation for his service connected back 
disability, based on that loss of range of motion was not in 
order.

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The law and regulations regarding the assignment of service 
connection at the time of the December 1988 Board decision, 
and essentially unchanged at present provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  As noted by the veteran's representative, the Law 
and Regulations portion of the December 1988 decision 
contains a reference to 38 C.F.R. § 3.310(a) which provides 
that service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  The veteran's 
argument for CUE, with regard to his claim for service 
connection for a disc disorder, and an increased rating for 
his service connected back disorder, is that the Board 
speculatively attributed his increase in back disability to 
his January 1985 on the job injury, and that this was not 
supported by the medical evidence of record.  

The Board has completely reviewed the evidence of records.  
The objective medical evidence of record indicates that the 
Board's opinion that the veteran's worsening back disability 
was attributable to the January 1985 on the job accident was 
well supported by the evidence.  Most notably the statements 
of medical history given by the veteran contemporaneously 
with treatment following that accident.  He reported on 
several occasions that he had been doing well prior to that 
accidents, and on only one occasion reported that he had 
prior minor back aches but nothing significant.  

Although no specific opinion attributed his worsening back 
disability to the intercurrent injury, all evidence 
surrounding treatment indicate that this was the case.  There 
is no indication in any of the records which indicates in any 
way that the veteran's arthritis and myositis of the lumbar 
spine worsened separately from his disc injury and caused 
additional disability.  Likewise, and most importantly, there 
is no competent clinical evidence in the record which 
indicates that the veteran's service connected arthritis and 
myositis of the lumbar spine caused or contributed to his 
disc injury.  All medical records of that period attributed 
it solely to his on the job injury while working with a 380 
pound drum.  

The Board notes that a complete review of the evidence 
indicates that Board did consider all the evidence of record.  
The veteran has not shown that the December 1988 decision 
contained CUE, he has merely disagreed with the Board's 
determination, based on objective medical evidence, which 
determined that his increased back disability was 
attributable to his January 1985 on the job accident and 
subsequent disc surgery, rather than as a result of a 
worsening of his service connected arthritis and myositis of 
the lumbar spine.

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Although the Board did not discuss 38 
C.F.R. § 3.310(a), which provides that service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury, nothing in 
the record, as reviewed by the Board at this time compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  No evidence in the record indicates that the 
veteran's disc injury was proximately due to or the result of 
his service connected arthritis and myositis of the lumbar 
spine.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of December 1988 were 
correctly applied and it has not otherwise been shown.  The 
facts as they were known at the time of the Board decision of 
December 1988 were correct and it has not been shown 
otherwise.  The Board considered all pertinent documentary 
evidence.  No relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the Board in December 1988, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Further, the Board must advise the appellant that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of December 6, 1988 have not been met.


ORDER

There was no CUE in the December 6, 1988 decision wherein the 
Board denied entitlement to service connection for a lumbar 
disc disorder and an increased evaluation, in excess of 10 
percent for arthritis and myositis of the lumbar spine, 
accordingly, that decision should not be revised or reversed.



		
	M. W. GREENSTREET
Veterans Law Judge
Board of Veterans' Appeals


 



